Exhibit 10.3
 
Form 52-109FV2
Certification of Interim Filings
Venture Issuer Basic Certificate


I, Craig Brod, President and Chief Executive Officer of Respect Your Universe,
Inc., certify the following:
 
1.
Review: I have reviewed the interim financial report and interim MD&A (together,
the “interim filings”) of Respect Your Universe, Inc. (the “issuer”) for the
interim period ended March 31, 2014.



2.
No misrepresentations: Based on my knowledge, having exercised reasonable
diligence, the interim filings do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated or that is necessary
to make a statement not misleading in light of the circumstances under which it
was made, with respect to the period covered by the interim filings.



3.
Fair presentation: Based on my knowledge, having exercised reasonable diligence,
the interim financial report together with the other financial information
included in the interim filings fairly present in all material respects the
financial condition, financial performance and cash flows of the issuer, as of
the date of and for the periods presented in the interim filings.



Date: May 30, 2014


“Craig Brod”
 
Craig Brod
 
President and Chief Executive Officer
 

 
 
NOTE TO READER


In contrast to the certificate required for non-venture issuers under National
Instrument 52-109 Certification of Disclosure in Issuers’ Annual and Interim
Filings (NI 52-109), this Venture Issuer Basic Certificate does not include
representations relating to the establishment and maintenance of disclosure
controls and procedures (DC&P) and internal control over financial reporting
(ICFR), as defined in NI 52-109. In particular, the certifying officers filing
this certificate are not making any representations relating to the
establishment and maintenance of


i)
controls and other procedures designed to provide reasonable assurance that
information required to be disclosed by the issuer in its annual filings,
interim filings or other reports filed or submitted under securities legislation
is recorded, processed, summarized and reported within the time periods
specified in securities legislation; and



ii)
a process to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with the issuer’s GAAP.



The issuer’s certifying officers are responsible for ensuring that processes are
in place to provide them with sufficient knowledge to support the
representations they are making in this certificate.  Investors should be aware
that inherent limitations on the ability of certifying officers of a venture
issuer to design and implement on a cost effective basis DC&P and ICFR as
defined in NI 52-109 may result in additional risks to the quality, reliability,
transparency and timeliness of interim and annual filings and other reports
provided under securities legislation.
 
 
  
 
 
 

--------------------------------------------------------------------------------

 
 
Form 52-109FV2
Certification of Interim Filings
Venture Issuer Basic Certificate


I, Jim Nowodworski, Chief Financial Officer of Respect Your Universe, Inc.,
certify the following:
 
1.
Review: I have reviewed the interim financial report and interim MD&A (together,
the “interim filings”) of Respect Your Universe, Inc. (the “issuer”) for the
interim period ended March 31, 2014.



2.
No misrepresentations: Based on my knowledge, having exercised reasonable
diligence, the interim filings do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated or that is necessary
to make a statement not misleading in light of the circumstances under which it
was made, with respect to the period covered by the interim filings.



3.
Fair presentation: Based on my knowledge, having exercised reasonable diligence,
the interim financial report together with the other financial information
included in the interim filings fairly present in all material respects the
financial condition, financial performance and cash flows of the issuer, as of
the date of and for the periods presented in the interim filings.



Date: May 30, 2014


 

“Jim Nowodworski”  
Jim Nowodworski
 
Chief Financial Officer
 

 
 
NOTE TO READER


In contrast to the certificate required for non-venture issuers under National
Instrument 52-109 Certification of Disclosure in Issuers’ Annual and Interim
Filings (NI 52-109), this Venture Issuer Basic Certificate does not include
representations relating to the establishment and maintenance of disclosure
controls and procedures (DC&P) and internal control over financial reporting
(ICFR), as defined in NI 52-109. In particular, the certifying officers filing
this certificate are not making any representations relating to the
establishment and maintenance of


i)
controls and other procedures designed to provide reasonable assurance that
information required to be disclosed by the issuer in its annual filings,
interim filings or other reports filed or submitted under securities legislation
is recorded, processed, summarized and reported within the time periods
specified in securities legislation; and



ii)
a process to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with the issuer’s GAAP.



The issuer’s certifying officers are responsible for ensuring that processes are
in place to provide them with sufficient knowledge to support the
representations they are making in this certificate.  Investors should be aware
that inherent limitations on the ability of certifying officers of a venture
issuer to design and implement on a cost effective basis DC&P and ICFR as
defined in NI 52-109 may result in additional risks to the quality, reliability,
transparency and timeliness of interim and annual filings and other reports
provided under securities legislation.

  
 
 
 

--------------------------------------------------------------------------------